20-10418-mew            Doc 103    Filed 02/24/20 Entered 02/24/20 20:19:03 Main Document
                                                 Pg 1 of 5
                       Hearing Date and Time: March 9, 2020 at 11:00 a.m. (Prevailing Eastern Time)
                        Deadline for Objections: March 2, 2020 at 4:00 p.m. (Prevailing Eastern Time)
    SKADDEN, ARPS, SLATE, MEAGHER &                               TOGUT, SEGAL & SEGAL LLP
    FLOM LLP                                                      Albert Togut
    Shana A. Elberg                                               Kyle J. Ortiz
    Bram A. Strochlic                                             Amy Oden
    Four Times Square                                             One Penn Plaza, Suite 3335
    New York, New York 10036-6522                                 New York, New York 10119
    Telephone: (212) 735-3000                                     Telephone: (212) 594-5000
    Fax: (212) 735-2000                                           Fax: (212) 967-4258

    – and –

    Van C. Durrer, II
    Destiny N. Almogue (admitted pro hac vice)
    300 South Grand Avenue, Suite 3400
    Los Angeles, California 90071-3144
    Telephone: (213) 687-5000
    Fax: (213) 687-5600

    – and –

    Jennifer Madden (admitted pro hac vice)
    525 University Avenue
    Palo Alto, California 94301
    Telephone: (650) 470-4500
    Fax: (650) 470-4570

    Proposed Counsel for Debtors and Debtors in Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    ---------------------------------------------------------- x
    In re                                                      :       Chapter 11
                                                               :
    THE McCLATCHY COMPANY, et al.,                             :       Case No. 20-10418 (MEW)
                                                               :
                      Debtors.   1                             :       (Jointly Administered)
                                                               :
    ---------------------------------------------------------- x       Related Docket Nos. 99, 100, & 102

                                              NOTICE OF HEARING




1
       The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
       number of debtor entities in these jointly administered chapter 11 cases, a complete list of the debtor entities
       and the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
       information may be obtained on the website of the Debtors’ proposed claims and noticing agent at
       http://www.kccllc.net/McClatchy. The location of the Debtors’ service address for purposes of these chapter 11
       cases is: 2100 Q Street, Sacramento, California 95816.
20-10418-mew      Doc 103      Filed 02/24/20 Entered 02/24/20 20:19:03             Main Document
                                           Pg 2 of 5



               PLEASE TAKE NOTICE that on February 24, 2020, The McClatchy Company

and its affiliates, the debtors and debtors in possession in the above-captioned cases (collectively,

the “Debtors”) filed the following motions and applications:

                   1. Debtors’ Application for Order Authorizing the Employment and
                      Retention of Groom Law Group, Chartered as Special Employee Benefits
                      Counsel to the Debtors Nunc Pro Tunc to the Petition Date [Docket No.
                      99];

                   2. Debtors’ Application For an Order (I) Authorizing the Employment and
                      Retention of Evercore Group L.L.C. as Investment Banker and Financial
                      Advisor to the Debtors Effective Nunc Pro Tunc to the Petition Date, (II)
                      Approving the Terms of the Evercore Agreement, (III) Waiving Certain
                      Time-Keeping Requirements, and (IV) Granting Related Relief [Docket
                      No. 100]; and

                   3. Debtors’ Motion for Order Pursuant to Bankruptcy Code Sections 105(a)
                      and 331, Bankruptcy Rule 2016, and Local Bankruptcy Rule 2016-1
                      Establishing Procedures for Interim Compensation and Reimbursement of
                      Expenses of Professionals [Docket No. 102] (collectively, the “Second
                      Day Filings”).

               PLEASE TAKE FURTHER NOTICE that a hearing on the Second Day Filings

to consider the entry of interim orders approving each of the Second Day Filings will be held

before the Honorable Michael E. Wiles, United States Bankruptcy Judge in the United States

Bankruptcy Court for the Southern District of New York, One Bowling Green, Courtroom 617,

New York, New York 10004 (the “Bankruptcy Court”), on March 9, 2020 at 11:00 a.m.

(Prevailing Eastern Time) (the “Hearing”), or as soon thereafter as counsel may be heard.

               PLEASE TAKE FURTHER NOTICE that responses or objections (the

“Objections”), if any, to the Second Day Filings, must be made in writing and (a) filed with the

Bankruptcy Court no later than 4:00 p.m. (Prevailing Eastern Time) on March 2, 2020 (the

“Objection Deadline”) and (b) served so as to be actually received by the following parties by

the Objection Deadline:




                                                 2
20-10418-mew        Doc 103   Filed 02/24/20 Entered 02/24/20 20:19:03            Main Document
                                          Pg 3 of 5



              (i)      the Debtors, The McClatchy Company, 2100 Q Street, Sacramento,
California 95816;

              (ii)   proposed counsel for the Debtors, Skadden, Arps, Slate, Meagher & Flom
LLP, Four Times Square, New York, NY 10036, Attn: Shana A. Elberg
(shana.elberg@skadden.com) and Bram A. Strochlic (bram.strochlic@skadden.com), and 300
South Grand Avenue, Suite 3400, Los Angeles, California 90071, Attn: Van C. Durrer, II
(van.durrer@skadden.com), and Destiny N. Almogue (destiny.almogue@skadden.com) and 525
University Avenue, Palo Alto, California 94301 Attn: Jennifer Madden
(jennifer.madden@skadden.com);

              (iii) proposed co-counsel for the Debtors, Togut, Segal & Segal LLP, One
Penn Plaza, Suite 3335, New York, New York 10119, Attn: Albert Togut
(altogut@teamtogut.com), and Kyle J. Ortiz (kortiz@teamtogut.com), and Amy M. Oden
(aoden@teamtogut.com);

               (iv)  Office of the United States Trustee, U.S. Federal Office Building, 201
Varick Street, Room 1006, New York, New York 10014, Attn: Benjamin J. Higgins and Brian S.
Masumoto;

              (v)      counsel to any statutory committee of unsecured creditors, or until such
time as any committee is appointed, the entities listed on the consolidated list of 30 largest
unsecured creditors filed by the Debtors in these Chapter 11 Cases;

              (vi)     the DIP Agent, Encina Business Credit, LLC, 123 N. Wacker Drive, Suite
2400, Chicago, Illinois 60606, Attn: Thomas Sullivan;

               (vii) counsel to the DIP Agent, Choate, Hall & Stewart LLP, Two International
Place, Boston, Massachusetts 02110, Attn: Kevin J. Simard (ksimard@choate.com), Jennifer
Conway Fenn (jfenn@choate.com), and Jonathan D. Marshall (jmarshall@choate.com);

              (viii) the ABL Agent, Wells Fargo Bank, National Association, 2450 Colorado
Avenue, Suite 3000 West, Santa Monica California, Attn: Loan Portfolio Manager;

                (ix) counsel to Wells Fargo Bank, National Association, Morgan, Lewis &
Bockius LLP, 101 Park Avenue, New York, New York 10178, Attn: Jennifer Feldsher
(Jennifer.feldsher@morganlewis.com) and Glenn E. Siegel (glenn.siegel@morganlewis.com)
and David K. Shim (david.shim@morganlewis.com) and One Federal Street, Boston,
Massachusetts 02110, Attn: Christopher L. Carter (christopher.carter@morganlewis.com);

              (x)   the First Lien Agent, The Bank of New York Mellon Trust Company,
N.A., 400 South Hope Street, Suite 500, Los Angeles, California 90071, Attn: Corporate Unit;

                (xi)   the Second Lien Agent, The Bank of New York Mellon, 2001 Bryan
Street, Suite 1000, Dallas, Texas, 75201 (lpcoe-dallasagentsvcs@bnymellon.com);




                                                3
20-10418-mew      Doc 103     Filed 02/24/20 Entered 02/24/20 20:19:03            Main Document
                                          Pg 4 of 5



              (xii) the Third Lien Agent, The Bank of New York Mellon Trust Company,
N.A., 400 South Hope Street, Suite 500, Los Angeles, California 90071, Attn: Corporate Unit,
and 2001 Bryan Street, Suite 1000, Dallas, Texas 75201 (lpcoe-
dallasagentsvcs@bnymellon.com);

                (xiii) counsel to The Bank of New York Mellon Trust Company, Emmet,
Marvin & Martin, LLP, 120 Broadway, 32nd Floor, New York, New York 10271, Attn: Thomas
A. Pitta (tpitta@emmetmarvin.com) and Edward P. Zujkowski
(ezujkowski@emmetmarvin.com) and Elizabeth Taraila (etaraila@emmetmarvin.com);

              (xiv) counsel to Chatham Asset Management, Paul, Weiss, Rifkind, Wharton &
Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019, Attn: Andrew N.
Rosenberg (arosenberg@paulweiss.com) and Elizabeth R. McColm (emccolm@paulweiss.com)
and John t. Weber (jweber@paulweiss.com);

              (xv) counsel to Brigade Capital Management, LP, Kramer Levin Naftalis &
Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036, Attn: Thomas Moers
Mayer (tmayer@kramerlevin.com) and Douglas H. Mannal (dmannal@kramerlevin.com) and
David Braun (dbraun@kramerlevin.com);

               (xvi) counsel to the Pension Benefit Guaranty Corp., Schafer and Weiner,
PLLC, 40950 Woodward Avenue, Suite 100, Bloomfield Hills, Missouri 48304, Attn: Joseph K.
Grekin (jgrekin@schaferandweiner.com); and

              (xvii) any party that has requested notice pursuant to Bankruptcy Rule 2002.

              PLEASE TAKE FURTHER NOTICE that a copies of the Second Day Filings

can be obtained through the Bankruptcy Court’s electronic case filing system at

www.nysb.uscourts.gov using a PACER password (to obtain a PACER password, go to the

PACER website, www.pacer.gov) or the website maintained by the Debtors’ noticing agent,

Kurtzman Carson Consultants LLC, at http://www.kccllc.net/McClatchy.




                        [Remainder of Page Intentionally Left Blank]




                                               4
20-10418-mew         Doc 103   Filed 02/24/20 Entered 02/24/20 20:19:03          Main Document
                                           Pg 5 of 5




 Dated: New York, New York
        February 24, 2020

                                       SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                       /s/ Van C. Durrer, II
                                       Shana A. Elberg
                                       Bram A. Strochlic
                                       Four Times Square
                                       New York, New York 10036-6522
                                       Telephone: (212) 735-3000
                                       Fax: (212) 735-2000

                                       – and –

                                       Van C. Durrer, II
                                       Destiny N. Almogue (admitted pro hac vice)
                                       300 S. Grand Avenue, Suite 3400
                                       Los Angeles, CA 90071-3144
                                       Telephone: (213) 687-5000
                                       Fax: (213) 687-5600

                                       – and –

                                       Jennifer Madden (admitted pro hac vice)
                                       525 University Avenue
                                       Palo Alto, California 94301
                                       Telephone: (650) 470-4500
                                       Fax: (650) 470-4570

                                       Proposed Counsel to Debtors and Debtors in Possession




                                                 5
1860234-NYCSR03A - MSW
